DETAILED ACTION
This communication responsive to the Application No. 17/039,397 filed on September 30, 2020. Claims 1-20 are pending and are directed towards SELECTIVELY DISCLOSING CONTENT OF DATA CENTER INTERCONNECT ENCRYPTED LINKS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term “Python, Ruby, Java, Smalltalk” in para [0025] and “Wi-Fi” in para [0061], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-20 objected to because of the following informalities:  
In claim 1, the first letters of the words defining the MAC acronym should be capitalized such as “Media Access Control (MAC)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 use the same acronym (MAC) in two different contexts, the first one “MAC information” which part of the data packet layer, and the second portion “MAC security standard” which is a protocol used to encrypting/decrypting transmitted data packets. The examiner suggests, to differentiate between these two acronyms by using the (MACSec) for the “MAC Security standard” as disclosed in para [0002] of the specification.  
Claims 1 and 15 recite the limitation “wherein the intermediate router has one or more of the plurality of encryption keys sufficient for a service level agreement of the intermediate router and lacks a portion of the plurality of encryption keys” which vague and not clear. It is not understood how the intermediate router has one or more of the plurality of encryption keys and at the same time lacks a portion of the keys.
Claims 3 and 17-18 recite the limitation “identifying an intermediate router” which is vague and not clear. It is not understood whether the identified intermediate router is the same as the intermediate router mentioned in the corresponding independent claims, or a different intermediate router. 
Claim 10 recites the limitation “MAC security standard”, however, the acronym is not defined by the claims. Paragraph [0002] of Applicant’s specifications defines a MAC as “Media Access Control’’ and more specifically defines the MAC Security standard as (MACSec).
Claim 10 recites the limitation “the version of the encrypted data packet matching the encrypted data packet received by the packet receiver” which is vague and not clear. It is not understood whether the version of the encrypted data packet is the same as the received encrypted data packet, or a different version resulted after decrypting one or more layers of the encrypted data packet. 
Claim 12 recite the limitation “an encrypted data packet”. It is not clear whether this encrypted data packet is the same as the encrypted data packet mentioned in the correspondence independent claim, or a different encrypted data packet. 
Claims 18 recites the limitation “identifying a requested service level agreement”. It is not clear whether this requested service level agreement is the same as the requested service level agreement identified in corresponding independent claim or a different one. 
Claims 2, 4-9, 11, 13-16 and 19-20 rejected by dependency. 

Allowable Subject Matter
Claims 6 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. HUNT, IV US 2019/0081930 A1 directed to dynamic user configurable virtual private network. 
B. Bendersky et al. US 10,554,637 B1 directed to secure and reconstructible distribution of data among network resources.  
C. IZU et al. US 2014/0348000 A1 directed to a technology for transmitting and receiving packets between node devices in an ad hoc network.
D. Venkataraman US 2020/0304477 A1 directed to fully cloaked network communication model for remediation of traffic analysis based on networks attacks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492